



Exhibit 10.1
    


EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (“Agreement”) is executed on the 22nd day of
June, 2019 (the “Effective Date”), by and between Innovate Biopharmaceuticals,
Inc., a Delaware corporation (the “Company”), and Edward J. Sitar (the
“Executive”). The Executive and the Company may be referred to herein as a
“Party” or collectively as the “Parties.”


W I T N E S S E T H:


WHEREAS, the Company wishes to employ the Executive, and the Executive desires
to accept employment with the Company, upon the terms and conditions of this
Agreement.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
herein, and of other good and valuable consideration, including the employment
of the Executive by the Company and the compensation to be received by the
Executive from the Company from time to time, and specifically the compensation
to be received by the Executive pursuant to Section 4 hereof, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby agree as follows:


1.Employment. As of the Effective Date, the Company hereby employs the Executive
and the Executive hereby accepts employment as the Chief Financial Officer
(“CFO”) of the Company upon the terms and conditions of this Agreement. The
Executive shall report to the Chief Executive Officer (“CEO”) of the Company.
Executive shall commence employment as of 1st day of July 2019 (the “Employment
Commencement Date”).


2.Duties.


(a)The Executive shall faithfully perform all duties of the Company related to
the position or positions held by the Executive, including but not limited to
all duties set forth in this Agreement and/or in the Bylaws of the Company
related to the position or positions held by the Executive and all additional
duties that are prescribed from time to time by the Board. The Executive shall
devote the Executive’s full time and attention to the performance of the
Executive’s duties and responsibilities on behalf of the Company and in
furtherance of its best interests; provided, however, that the Executive,
subject to the Executive’s obligations hereunder, shall also be permitted to
make personal investments, perform reasonable volunteer services and, with the
written prior consent of the Company, serve on outside boards of directors for
non-profit or for profit corporations.. The Executive shall comply with all
written Company policies, standards, rules and regulations (the “Company
Policies”) and all applicable government laws, rules and regulations that are
now or hereafter in effect. The Executive acknowledges receipt of copies of all
written Company Policies that are in effect as of the date of this Agreement.
                                       
(b)Executive’s base of operations shall be his residence in Mahwah, NJ subject
to reasonable business travel, including frequent travel to the Company
headquarters in Raleigh, North Carolina.


3.Term. The term of this Agreement shall continue until terminated by either
party as set forth in Section 5 of this Agreement (the “Term”).






--------------------------------------------------------------------------------





4.Compensation. During the Term, as compensation for the services rendered by
the Executive under this Agreement, the Executive shall be entitled to receive
the following (all payments are subject to applicable withholdings):


(a)Base Salary. Executive shall be paid an annual salary in the amount of
Two-Hundred Eighty-Five Thousand Dollars ($285,000), less applicable
withholdings, which shall be payable in accordance with the then-current payroll
schedule of the Company (the “Base Salary”). The Executive’s salary will be
reviewed periodically and may be increased from time to time by the Company at
its discretion.


(b)Bonuses. Executive shall be eligible to participate in any bonus or similar
incentive plan adopted by the Company as approved by the Board of Directors
(“Board”) for executives at Executive’s level, based on a target of 30% to 50%
of Executive’s Base Salary. The amount awarded, if any, to the Executive under
any bonus or incentive plan shall be in the discretion of the Board or any
committee administering such plan. Executive’s bonus, if any, shall be subject
to the terms and conditions of any plan or program adopted or approved by the
Board. Any bonus earned hereunder shall be paid no later than 2-1/2 months after
the end of the calendar year in which it is earned. For calendar year 2019,
Executive’s bonus shall be prorated to reflect the portion of such year that
Executive was actually employed by the Company. Executive must be employed as of
December 31 of any calendar year to be eligible for a bonus under this Section
4(b).


(c)Equity. Executive shall be eligible to participate in any equity compensation
plan or similar program adopted by the Company. The amount awarded, if any, to
the Executive under any such plan shall be in the discretion of the Board or any
committee administering such plan and shall be subject to the terms and
conditions of any plan or program adopted or approved by the Board and the
applicable award agreement. Subject to the approval of specific grant by the
Board, the Company will make an initial grant to Executive of three-hundred,
fifty-thousand (350,000) options to purchase shares of common stock of the
Company priced at fair market value at the time of grant, which shall be no
earlier than the Employment Commencement Date. The options shall be granted as
incentive stock options (ISOs) to the maximum extent permitted under the law and
the Company’s equity compensation plan. Such grant will be effective when made,
following approval by the Board, and shall be subject to terms and conditions to
be imposed by the Board under its plans or programs, and/or applicable award
agreement, which terms the parties anticipate will include, among other things,
vesting of seven and one-half (7.5%) (26,250 shares) upon the completion of six
(6) full months of continuous employment with the Company, another seven and
one-half percent (7.5%) (26,250 shares) upon the completion of twelve (12) full
months of continuous employment with the Company, with the remainder vesting on
a monthly basis over the following three (3) year period conditioned upon
continued employment with the Company. For clarity and the avoidance of doubt,
beginning after twelve months of continuous employment with the Company, at
least 8,264 shares shall vest on the last day of each successive month of
Executive’s continuous employment with the Company such that all options,
including ISOs, shall be fully vested as of the last day of Executive’s 48th
month of employment with the Company


(d)Benefits. The Executive shall be entitled to receive those benefits provided
from time to time to other executive employees of the Company, in accordance
with the terms and conditions of the applicable plan documents; provided that
the Executive meets the eligibility requirements thereof. All such benefits are
subject to amendment or termination from time to time by the Company without the
consent of the Executive or any other employee of the Company.


(e)Paid Time Off. The Executive shall be entitled to four weeks of paid time off


2

--------------------------------------------------------------------------------





(“PTO”) to be taken in accordance with the Company’s standard PTO policies.


(f)Business Expenses. The Company will reimburse Executive for reasonable
travel, entertainment, office and other expenses incurred by Executive in the
furtherance of the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy for senior executives as in
effect from time to time. Provided, however, that the Company will make the
reimbursement only if the corresponding expense is incurred during the term of
this Agreement and the reimbursement is made on or before the last day of the
calendar year following the calendar year in which the expense is incurred, the
amount of expenses eligible for such reimbursement during a calendar year will
not affect the amount of expenses eligible for such reimbursement in another
calendar year, and the right to such reimbursement is not subject to liquidation
or exchange for another benefit from the Company.


5.Termination. This Agreement and the Executive’s employment by the Company
shall or may be terminated, as the case may be, as follows:


(a)Termination by the Executive. The Executive may terminate this Agreement and
Executive’s employment by the Company:


(i)for “Good Reason” (as defined herein). For purposes of this Agreement, “Good
Reason” shall mean, the existence, without the consent of the Executive, of any
of the following events: (A) the Executive’s duties and responsibilities are
substantially reduced or diminished; (B) the Executive’s base salary is reduced
by more than fifteen percent (15%) from the level prior to such reduction,
except for an across the board reduction in base salary for all executive
officers; (C) the Company materially breaches its obligations under this
Agreement; or (D) the Executive’s place of employment is relocated by more than
fifty (50) miles. In addition to any requirements set forth above, in order for
any of the above events to constitute “Good Reason,” the Executive must (X)
inform the Company of the existence of the event within 90 days of the initial
existence of the event, after which date the Company shall have no less than 30
days to cure the event which otherwise would constitute “Good Reason” hereunder
and (Y) the Executive must terminate employment with the Company for such “Good
Reason” no later than two years after the initial existence of the event which
prompted the Executive’s termination.


(ii)Other than for Good Reason 30 days after notice to the Company.


(b)Termination by the Company. The Company may terminate this Agreement and the
Executive’s employment by the Company upon notice to the Executive (or personal
representative):
(i)at any time and for any reason;


(ii)upon the death of the Executive, in which case this Agreement shall
terminate immediately; provided that, such termination shall not prejudice any
benefits payable to the Executive’s spouse or beneficiaries which are fully
vested as of the date of death;


(iii)if the Executive is “permanently disabled” (as defined herein), in which
case this Agreement shall terminate immediately; provided that, such termination
shall not prejudice any benefits payable to the Executive, the Executive’s
spouse or beneficiaries which are fully vested as of the date of the termination
of this Agreement. For purposes of this Agreement, the Executive shall be
considered “permanently disabled” when a qualified medical doctor mutually
acceptable to the Company and the Executive or the Executive’s personal
representative shall have certified in


3

--------------------------------------------------------------------------------





writing that: (A) the Executive is unable, because of a medically determinable
physical or mental disability, to perform substantially all of the Executive’s
duties, with or without a reasonable accommodation, for more than 180 calendar
days measured from the last full day of work; or (B) by reason of mental or
physical disability, it is unlikely that the Executive will be able, within 180
calendar days, to resume substantially all business duties and responsibilities
in which the Executive was previously engaged and otherwise discharge the
Executive’s duties under this Agreement; or


(iv)"for cause" (as defined herein). “For cause” shall be determined by the
Company and shall mean:


A.Any material breach of the terms of this Agreement by the Executive, or the
material failure of the Executive to diligently perform the Executive’s duties
for the Company or the Executive’s material failure to achieve his objectives
specified by the Board; provided, however, that the Company must first provide
Executive with written notice of the grounds under this Section 5(b)(iv)(A) and
a period of twenty (20) business days in which to cure such grounds;


B.The Executive’s unauthorized use of the Company’s tangible or intangible
property (excluding incidental use) or Executive’s breach of the Proprietary
Information Agreement (as defined herein) or any other similar agreement
regarding confidentiality, intellectual property rights, non-competition or
non-solicitation;


C.Any material failure to comply with material Company Policies, applicable
government laws, rules and regulations and/or directives of the Board;


D.The Executive’s use of illegal drugs or any illegal substance, or the
Executive’s use of alcohol in any manner that materially interferes with the
performance of the Executive’s duties under this Agreement;


E.Any dishonest or illegal action (including, without limitation, embezzlement)
or any other action whether or not dishonest or illegal by the Executive which
is materially detrimental to the interest and well-being of the Company,
including, without limitation, harm to its reputation;


F.The Executive’s failure to fully disclose any material conflict of interest
that the Executive may have with the Company in a transaction between the
Company and any third party which is materially detrimental to the interest and
well-being of the Company; or


G.Any knowing and intentional adverse action or omission by the Executive which
would be required to be disclosed pursuant to public securities laws or which
would limit the ability of the Company or any entity affiliated with the Company
to sell securities under any Federal or state law or which would disqualify the
Company or any affiliated entity from any exemption otherwise available to it.


(c)Obligations of the Company Upon Termination.


(i)Upon the termination of this Agreement: (A) by the Executive pursuant to
paragraph 5(a)(ii); or (B) by the Company pursuant to paragraph 5(b)(ii), (iii),
or (iv) the Company shall have no further obligations hereunder other than the
payment of all compensation and other benefits payable to the Executive through
the date of such termination which shall be paid on or before the Company’s next
regularly scheduled payday unless such amount is not then-calculable, in which
case payment shall be made on the first regularly scheduled payday after the
amount is


4

--------------------------------------------------------------------------------





calculable.


(ii)Upon termination of this Agreement: (A) by the Executive pursuant to
paragraph 5(a)(i); or (B) by the Company pursuant to paragraph 5(b)(i) and
provided that the Executive first executes and does not revoke a release
agreement in the form acceptable to the Company within the time period
then-specified by the Company but in any event no later than sixty (60) days
after the date of termination (the “Release”):


A.(i) if the termination date of Executive’s employment occurs on or after the
twelve (12) month anniversary of the Effective Date of this Agreement, the
Company shall pay the Executive an amount equal to six (6) months of Executive’s
then-current Base Salary (less all applicable deductions), or, (ii) if such
termination of Executive’s employment occurs prior to the twelve (12) month
anniversary of the Effective Date of this Agreement, the Company shall pay the
Executive an amount equal to x/12 times 50% of Executive’s then current Base
Salary, where “x” represents the number of months Executive has been employed
following the Effective Date; provided that in either case, such amount is
payable in installments over the six (6) month period immediately following the
termination date in accordance with the then-current generally applicable
payroll schedule of the Company commencing on the first regularly scheduled pay
date of the Company processed after Executive has executed, delivered to the
Company and not revoked the Release (with the first payment to include a catchup
for any amounts that would have been paid had the Release been effective on the
termination date); and


B.conditioned on Executive’s proper and timely election to continue the
Company’s health insurance benefits under COBRA, or under applicable state law,
the Company shall provide Executive with reimbursement of the additional costs
incurred by Executive for continuing such benefits at the same level in which
Executive participated prior to the date Executive’s employment terminated,
including any additional taxes, for the shorter of (i) three (3) months from the
date of termination or (ii) until the Executive obtains reasonably comparable
coverage under a new employment arrangement, with such reimbursements to begin
at the same time as severance pay set forth in Section 5(c)(ii)(A).


(d)Resignation as Officer. Upon termination of this Agreement and the
Executive’s employment hereunder for any reason by either party, the Executive
shall be deemed to have resigned from all offices and positions the Executive
may hold with the Company at such time including without limitation Board
membership and/or positions as an officer of the Company.


6. Proprietary Information Agreement. The terms of the Proprietary Information,
Inventions, Non-Competition and Non-Solicitation Agreement by and between the
Company and the Executive, entered into simultaneously herewith (the
“Proprietary Information Agreement”) and any other similar agreement regarding
confidentiality, intellectual property rights, non-competition or
non-solicitation between the Company and the Executive, are hereby incorporated
by reference and are a material part of this Agreement.


7.Representations and Warranties.


(a)The Executive represents and warrants to the Company that the Executive’s
performance of this Agreement and as an employee of the Company does not and
will not breach any noncompetition agreement or any agreement to keep in
confidence proprietary information acquired by the Executive in confidence or in
trust prior to the Executive's employment by the Company. The Executive
represents and warrants to the Company that the Executive has not entered into,
and agrees


5

--------------------------------------------------------------------------------





not to enter into, any agreement that conflicts with or violates this Agreement.


(b)The Executive represents and warrants to the Company that the Executive has
not brought and shall not bring with the Executive to the Company, or use in the
performance of the Executive's responsibilities for the Company, any materials
or documents of a former employer which are not generally available to the
public or which did not belong to the Executive prior to the Executive’s
employment with the Company, unless the Executive has obtained written
authorization from the former employer or other owner for their possession and
use and provided the Company with a copy thereof.


8.Indemnification.


(a)By the Employee. The Executive shall indemnify and hold harmless the Company,
its directors, officers, stockholders, agents, and employees against all claims,
costs, expenses, liabilities, and lost profits, including amounts paid in
settlement, incurred by any of them as a result of Executive engaging in actions
that constitute Cause under Section 5(b)(iv) B, E, F, or G of this Agreement or
the breach by the Executive of any provision of Section 6 and/or 7 of this
Agreement.


(b)By the Company. The Company will indemnify and hold harmless the Executive
from any liabilities and expenses arising from Executive’s actions as an
officer, director or employee of the Company to the fullest extent permitted by
law, excepting any unauthorized acts, intentional or illegal conduct which
breaches the terms of this or any other agreement or Company policy, including
but not limited to the Proprietary Information Agreement.


9.Notices. All notices, requests, consents, approvals, and other communications
to, upon, and between the parties shall be in writing and shall be deemed to
have been given, delivered, made, and received when: (a) personally delivered;
(b) deposited for next day delivery by Federal Express, or other similar
overnight courier services; (c) transmitted via telefacsimile or other similar
device to the attention of the Company President with receipt acknowledged; or
(d) three days after being sent or mailed by certified mail, postage prepaid and
return receipt requested, addressed
If to the Company,


Innovate Biopharmaceuticals, Inc.
8480 Honeycutt Road, Suite 120
Raleigh, NC 27615
Attn: Kendyle Woodard
Email: kwoodard@innovatebiopharma.com


If to Executive:


Edward J. Sitar
[****]


10.Effect. This Agreement may be assigned by the Company to its successors in
interests. This Agreement shall be binding on and inure to the respective
benefit of the Company and its successors and assigns and the Executive and
Executive’s personal representatives.


11.Entire Agreement. This Agreement and the Proprietary Information Agreement
and any other similar agreement regarding confidentiality, intellectual property
rights, non-competition or non-solicitation constitute the entire agreement
between the parties with respect to the matters set


6

--------------------------------------------------------------------------------





forth herein and supersede all prior agreements and understandings between the
parties with respect to the same.


12.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provision.


13.Amendment and Waiver. A waiver of any breach of this Agreement shall not
constitute a waiver of any other provision of this Agreement or any subsequent
breach of this Agreement. No provision of this Agreement may be amended,
modified, deleted, or waived in any manner except by a written agreement
executed by the parties.


14.Section 409A Matters. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
and the Treasury Regulations and other applicable guidance thereunder (“Section
409A”). To the extent that there is any ambiguity as to whether this Agreement
(or any of its provisions) contravenes one or more requirements of Section 409A,
such provision shall be interpreted and applied in a matter that does not result
in a Section 409A violation. Without limiting the generality of the above:


(a)For clarity, the severance benefits specified in this Agreement (the
“Severance Benefits”) are only payable upon a “separation from service” as
defined in Section 409A. The Severance Benefits shall be deemed to be series of
separate payments, with each installment being treated as a separate payment.
The time and form of payment of any compensation may not be deferred or
accelerated to the extent it would result in an impermissible acceleration or
deferral under Section 409A.  


(b)To the extent this Agreement contains payments which are subject to Section
409A (as opposed to exempt from Section 409A), the Executive’s rights to such
payments are not subject to anticipation, alienation, sale, transfer, pledge,
encumbrance, attachment or garnishment and, where applicable, may only be
transferred by will or the laws of descent and distribution.


(c)To the extent the Severance Benefits are intended to be exempt from Section
409A as a result of an “involuntary separation from service” under Section 409A,
if all conditions necessary to establish the Executive’s entitlement to such
Severance Benefits have been satisfied, all Severance Benefits shall be paid or
provided in full no later than December 31st of the second calendar year
following the calendar year in which the Executive’s employment terminated
unless another time period is applicable. To the extent required by Section
409A, any portion of the severance benefits payable to Executive under Section
5(c)(ii) that are contingent on the Executive’s execution and non-revocation of
the Release and that could be paid in the calendar year in which Executive
terminates employment or in the immediately following calendar year, depending
on when the Release becomes effective shall be paid on the first payroll date in
such immediately following calendar year or such later date required by Section
5(c)(ii) (with all remaining payments of such severance benefits to be paid as
if no such delay had occurred).


(d)If the Executive is a “specified employee” (as defined in Section 409A) on
the termination date and a delayed payment is required by Section 409A to avoid
a prohibited distribution under Section 409A, then no Severance Benefits that
constitute “non-qualified deferred compensation” under Section 409A shall be
paid until the earlier of (i) the first day of the 7th month following the date
of Employee’s “separation from service” as defined in Section 409A, or (ii) the
date of Employee’s death. Upon the expiration of the applicable deferral period,
all payments deferred under this clause shall be paid in a lump sum and any
remaining severance benefits shall be paid per


7

--------------------------------------------------------------------------------





the schedule specified in this Agreement.


(e)The Company makes no representation that this Agreement will be exempt from
or compliant with Section 409A and makes no affirmative undertaking to preclude
Section 409A from applying, but does reserve the right to unilaterally amend
this Agreement as may be necessary or advisable to permit the Agreement to be in
documentary and operational compliance with Section 409A which determination
will be made in the sole discretion of the Company.


15.Governing Law. This Agreement shall be construed, interpreted, and governed
in accordance with and by North Carolina law and the applicable provisions of
federal law (“Applicable Federal Law”). Any and all claims, controversies, and
causes of action arising out of or relating to this Agreement, whether sounding
in contract, tort, or statute, shall be governed by the laws of the state of
North Carolina, including its statutes of limitations, except for Applicable
Federal Law, without giving effect to any North Carolina conflict-of-laws rule
that would result in the application of the laws of a different
jurisdiction. Both Executive and the Company acknowledge and agree that the
state or federal courts located in North Carolina have personal jurisdiction
over them and over any dispute arising under this Agreement, and both Executive
and the Company irrevocably consent to the jurisdiction of such courts.


16.Consent to Jurisdiction and Venue. Each of the parties agrees that any suit,
action, or proceeding arising out of this Agreement may be instituted against it
in the state or federal courts located in Wake County, North Carolina. Each of
the parties hereby waives any objection that it may have to the venue of any
such suit, action, or proceeding, and each of the parties hereby irrevocably
consents to the personal jurisdiction of any such court in any such suit,
action, or proceeding.


17.Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, and all of which shall be deemed a
single agreement.


18.Headings. The headings herein are for convenience only and shall not affect
the interpretation of this Agreement.




[The remainder of this page is intentionally left blank.]
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




INNOVATE BIOPHARMACEUTICALS, INC.
        
By: /s/ Jay Madan     


Name: Jay Madan
            




Edward J. Sitar
/s/ Edward J. Sitar                             
                    


8